Exhibit 10.24

 

Global Remuneration Policy Statement (GRPS)

 

Summary of Janus Henderson Group Plc Remuneration Policy

 

Janus Henderson Group plc (‘the Company’) operates a single Remuneration Policy
which applies in its entirety to all entities and employees including the
executives, unless local laws or regulations set more rigorous requirements for
any aspect, in which case the higher standards apply.

 

A successful remuneration policy should be sufficiently flexible to take account
of future changes in the Company’s business environment and remuneration
practice and therefore the GRPS is subject to change from time to time.  The
policy is reviewed on an annual basis to ensure that it remains aligned with
evolving business strategy and changes in the markets in which we operate, is
consistent with best practice, promotes sound and effective risk management and
is compliant with applicable regulations.

 

Remuneration Principles

Our remuneration practices aim to link pay with performance and drive long-term
shareholder returns, while appropriately managing risk.  In doing so, the
Compensation Committee and the Board recognize that our remuneration policies
and practices must enable us to attract, motivate and retain exceptional people,
while aligning their interests with those of shareholders.

 

The key drivers of our remuneration philosophy are:

 

·



Attract and retain employees by providing total reward opportunities which,
subject to performance, are competitive within our defined markets,

·



Maintain an appropriate balance between fixed and variable pay, and short and
long-term elements of remuneration, to prudently manage risk taking and to align
pay with the Company’s strategic objectives and time horizons,

·



Reinforce a strong performance culture through rewards which are differentiated
based on Company, department and individual performance,

·



Align management interests with those of the Company’s shareholders and clients
by delivering a material portion of annual remuneration in shares of Janus
Henderson stock and units of Janus Henderson funds,

·



Ensure that reward-related processes are compliant with industry regulations and
legislation, consistent with market practice, and include effective risk
management controls.

 

The Company’s remuneration principles are reinforced through an appropriate
balance of the following elements of remuneration:

 

 

 

Base Pay

Attract and retain employees with the personal attributes, skills and experience
required to deliver long-term value for clients and shareholders.

Benefits

Provide health benefits to support our employees and their families, geared
toward employee wellbeing, competitive within each of our local markets, and
cost-effective and tax-efficient whenever possible.

Offer competitive retirement and/or pension arrangements that allow employees to
build wealth, are aligned with the Company’s risk appetite, and cost- and
tax-efficient for employees and the Company.

The Company operates voluntary all employee share plans including Buy As You
Earn (BAYE), Sharesave (SAYE), and an Employee Stock Purchase Plan (ESPP) in
which staff can participate within approved contribution guidelines to encourage
employees to become shareholders in the Company.

 

 

 



 

Picture 2 [jhg20181231ex10241e75a001.jpg]

--------------------------------------------------------------------------------

 

Global Remuneration Policy Statement (GRPS)

 

Variable Incentive Awards

 

 

Employees are eligible to receive annual discretionary incentive awards based on
Company, department, and individual performance and contributions.  These awards
are funded from a Profit Pool (more fully described below).

 

Variable incentives are paid in the form of cash and/or deferred
awards.  Deferrals are delivered in shares of Janus Henderson Group plc or
interests in Janus Henderson funds.  In some cases deferrals are made in funds
for regulatory reasons. Employees who meet certain ownership thresholds (in
Janus Henderson stock) are given the opportunity to elect to have some or all of
their deferral delivered in funds. Individual awards, if any, are discretionary
and determined based on Company, department and individual performance.

 

Under the CEO Scorecard framework, a portion of the deferral is delivered in
performance shares that vest based on relative total shareholder return, over a
forward looking three-year period, providing a further link to Company
performance.

 

 

The Company does not operate specific ratios (maxima or minima) in regard to the
mix of fixed and variable pay, opting instead for managing fixed and variable
remuneration in line with market practice and by reference to the employee‘s
unique role and individual performance.

 

Variable Incentive Awards

 

Profit Pools

 

The Company pays annual variable incentive remuneration for 99% of employees
from pools funded by Company profits (“Profit Pools”).  The Profit Pools fund
employee variable incentive awards, as well as performance fee remuneration
(where applicable).  Employees participate in one of three separately funded
pools, depending on their role in the organisation: (i) the Investments Pool,
(ii) the Core Pool, or (iii) the Intech Pool.  Each pool has a  specific
Pre Incentive Operating Income (PIOI) calculation and a corresponding
funding percentage, effectively creating a ‘profit share’ arrangement between
our employees and our shareholders.

 

1.



The Investments Pool:  Covers employees contributing to the investment
management functions at Janus Henderson and include; portfolio managers,
research analysts, research associates, traders, client portfolio managers, the
exchange-traded product team, portfolio analytics,  investment risk employees
and the investment team’s administrative support.

2.



The Core Pool:  Covers employees contributing to the executive, distribution,
administrative, and operational support of Janus Henderson and its subsidiaries.

3.



The Intech Pool: Covers all employees of the Janus Henderson subsidiary Intech
Investment Management LLC, including investments, distribution, and support
employees.

 

PIOI is generally considered as operating income before the deduction of
incentive remuneration and overhead.  The indicative funding percentages are
subject to oversight and approval by the Compensation Committee (the
“Committee”) of the Janus Henderson Board of Directors.  The Committee retains
the discretion to modify or terminate remuneration plans and programmes without
prior notice.

 

Profit Pool funding levels are directly linked to profits generated in the
current year, reflecting the firm’s ability to pay and thereby strengthening its
capital base.  The Committee may adjust the profit pools (even to zero);





 

Picture 3 [jhg20181231ex10241e75a001.jpg]

--------------------------------------------------------------------------------

 

Global Remuneration Policy Statement (GRPS)

 

o



If the Committee believes an adjustment, either up or down, better aligns the
Pool with Company performance, or in consideration of any non-financial
objectives or factors as appropriate,

o



in consideration of the annual risk assessment, and/or

o



based on independent guidance or advice from the Janus Henderson Board Risk
Committee or the Henderson Group Holdings Asset Management Limited (“HGHAML”)
Board.

 

Once the Profit Pools are calculated in aggregate, allocations are cascaded to
department leadership through a process initiated by the CEO, in collaboration
with members of the Executive Committee and the CEO of Intech.  During this
allocation process, department performance and contribution toward Company
results are taken into account, and consideration is given to financial and
non-financial key performance indicators as determined for each
department.  This group may review relevant department level information
gathered from the annual risk assessment, the review of errors and breaches, and
any conduct or behaviour issues.

 

Employees receive variable incentive awards  from the profit pools on a
discretionary basis,  based on the recommendations of line managers and in
consideration of individual performance appraisals. Under the Company’s
performance appraisal framework, employees;

 

·



set individual objectives (jointly with line management), aligned to the
Company’s overall strategic objectives, yet unique to their individual role and
department, and

 

·



are expected to exhibit certain behavioural competencies, aligned with the
Company’s purpose and guiding principles:

 

o



‘we put our clients first’ – strong and enduring client relationships built on
strong investment performance and a first class experience will enable us to
grow our business and increase profit;

o



‘we act like an owner’ – focus on both revenues and costs increases
profitability which is then shared in a defined way with our shareholders;

o



‘we succeed as a team’ – a discretionary allocation process in which partnership
is a key component means the whole will be greater than the sum of its parts.

 

In respect of individual incentive awards from the Profit Pools, employees are
measured against;

 

·



achievement of their individual objectives, and

·



demonstration of the above behavioural competencies.

 

This is a ‘guidance based’ approach with no specific rules constraining line
manager discretion.  Final decision-making and approval of individual awards is
held by department leadership.  The CEO and co-Heads of HR review department
outcomes, including a gender pay view, and provide oversight and direction as
needed.

 

o



The Remuneration Review Committee (the “RRC”) reviews individual incentive
remuneration in the context of errors, breaches, conduct and behaviours and may
adjust individual awards based on this review,

o



A subcommittee of the RRC, the Code Staff Compensation Committee (the “CSCC”)
reviews remuneration proposals relating to individuals identified as Code Staff
under the CRD, AIFMD and UCITS Remuneration Codes.

 

Profit Pool eligibility does not guarantee that variable incentives will be paid
to an employee, and the payment of no variable incentive is a possibility should
performance of the firm and/or the individual require this. Employees must be
actively employed by Janus Henderson on the day that Profit Pool incentives are
distributed in order to receive these awards.

 

o



Employees paid outside the Profit Pools: Employees in the following positions
are not eligible to participate in the Profit Pools and may receive variable
incentives that are directionally consistent with the profit pool outcomes, in
consideration of individual performance as determined by the Committee for the
CEO or as recommended by the CEO for the Executive Committee. The Compensation
Committee retains decision-making and approval of Executive Committee
remuneration including the following roles paid outside the Profit Pool:  the
Chief Executive Officer (CEO), Chief Risk Officer (CRO), Chief Financial Officer
(CFO), Chief Investment Officer (CIO) and General Counsel.





 

Picture 3 [jhg20181231ex10241e75a001.jpg]

--------------------------------------------------------------------------------

 

Global Remuneration Policy Statement (GRPS)

 

Monthly and quarterly commission arrangements

Direct front line sales professionals located in the US participate in
market-standard Sales Variable Pay Plans that include formulaic
commissions.  The Plans are intended to reward salespeople directly for both
individually generated sales and the performance of the broader team.  Monthly
commissions generally are a set percentage (‘basis points’) of individual gross
sales, or an ‘attainment’ framework that pays employees based on achievement of
a sales goal.  Quarterly discretionary awards are funded by team gross
sales.  The Plan also includes a Net Sales incentive that adjusts the monthly
basis point or attainment rate.  Individual payments from these plans may be
adjusted at the discretion of line management, and in consideration of personal
conduct and behaviours.

 

Performance fee incentives

The Company receives performance fees in relation to certain funds depending on
outperformance of each relevant fund against pre-determined benchmarks and
shares these performance fees, on a discretionary basis, with fund managers of
these funds.  Performance Fee incentives are funded from within the Profit Pools
and subject to the same risk adjustment, review and deferral principles that
apply to the discretionary funding frameworks.

 

The Company operates a small number of legacy contractual and formulaic
arrangements which predominantly relate back to historic acquisitions.  These
arrangements, which do include the payment of direct performance fee sharing
arrangements, are not funded from within the Profit Pools, but are subject to
risk adjustment processes and the Company’s standard deferral arrangements (and
where appropriate, deferral arrangements mandated by relevant regulation).

 

CEO Scorecard

CEO variable incentive awards are determined through the use of a
‘scorecard’.  The scorecard approach is designed to align CEO remuneration with
Company performance, which the Committee believes will drive long-term value for
clients and shareholders.  The scorecard is based on the same factors used by
the Company to evaluate business results.  The performance measures and
weightings used are as follows:

o



Deliver investment excellence for clients (30% weighting, measured based on
3-year investment performance relative to a benchmark);

o



Drive financial results for shareholders (40% weighting, measured based on
revenue growth, net flows, and growth in net income before taxes); and

o



Drive strategic results for long-term success for clients and shareholders (30%
weighting, measured based on execution of strategic initiatives)

Performance against these elements creates a performance ‘multiplier’ between
0.0 and 2.0, which is then applied to a target incentive award to determine the
actual incentive award.  The target incentive award is established annually by
comparing the Company’s revenue and total assets under management, as well as
business complexity, to a select peer group of companies evaluated annually by
the Committee and its external remuneration consultants.

 

Deferral arrangements

 

All staff at the Company are subject to mandatory deferral arrangements which
apply to variable incentive awards (excluding the sales commission arrangement
for distribution staff in the US), in excess of specified thresholds,  or as
appropriate as mandated by the Alternative Investment Fund Managers Directive
(AIFMD) or Undertakings for Collective Investment in Transferable Securities
(UCITS) regulations.  Deferred awards are delivered under the Deferred Equity
Plan (DEP), Long Term Incentive (LTI) or Mutual Fund Award (MFA) plans in the
form of Janus Henderson Group plc shares or interests in Janus Henderson funds,
vesting in three equal tranches over a 3 year period.  Forfeiture provisions
apply to employees who cease employment with the Company, other than in
prescribed circumstances, during the vesting period.  Furthermore, malus and/or
clawback provisions apply under the majority of these plans, under which the
Committee has discretion to vary or lapse individual unvested awards, or
clawback vested awards, in specified circumstances.

 

Where required by regulation, a proportion of both deferred and non-deferred
incentive remuneration is delivered, where practicable, in relevant shares/units
of underlying funds, with associated post vesting holding periods in line with
regulatory requirements.

 

 



 

Picture 3 [jhg20181231ex10241e75a001.jpg]

--------------------------------------------------------------------------------

 

Global Remuneration Policy Statement (GRPS)

 

Deferral arrangements are reviewed periodically to ensure they remain aligned
with:

·



the Company’s business strategy, associated time horizons and risk appetite;

·



competitive practice in the sectors and jurisdictions in which the Company
operates; and

·



emerging regulatory practice.

 

Performance Appraisals

The Company operates an annual performance appraisal process on a global basis. 
Line Managers must undertake reviews of individual performance at least
annually.  In conjunction with department heads, Human Resources analyse and
calibrate performance appraisal results and consider a number of outcomes,
including but not limited to; the consistent application of ratings, the degree
of performance differentiation, gender pay effects, and the alignment between
pay and performance.

 

Remuneration Governance Framework

Oversight, decision-making and management activities in relation to remuneration
related matters are conducted through a number of governing bodies.

 

Compensation Committee of the Janus Henderson Group Board of Directors

The independent non-executive Directors of the Committee are responsible for;

o



oversight and approval regarding CEO and Executive Committee remuneration,

o



decision-making regarding the Company’s remuneration practices and variable
incentive plans, including;

o



review of the annual risk assessment and approval of any adjustments to the
global profit pools, and

o



periodic review of incentive plans in respect of conflicts of interest and/or
mitigation of excessive risk taking behaviours.

 

Henderson Group Holdings Asset Management Limited Board

The independent non-executive Directors of the HGHAML Board,  the parent
financial holding company for Janus Henderson’s European operations, is
responsible for;

o



reviewing application of global remuneration practices and variable incentive
plans to the Company’s European Economic Area (“EEA”) regulated subsidiaries,
escalating (as the HGHAML board deems necessary) to the Janus Henderson Board of
Directors where regulatory or other requirements impact the application of these
plans to employees in the EEA; and

 

o



decision-making in relation to the application of governance practices across
the EEA regulated subsidiaries, including regarding remuneration setting (and
risk adjustment) processes and regulatory capital levels for the EEA regulated
subsidiaries.





 

Picture 3 [jhg20181231ex10241e75a001.jpg]

--------------------------------------------------------------------------------

 

Global Remuneration Policy Statement (GRPS)

 

Compensation Management Forum (“CMF”)

The CMF includes the CEO, co-Heads of Human Resources, Chief Financial Officer,
Chief Risk Officer and General Counsel.  This group provides oversight and
direction in regard to global remuneration practices, variable incentive plans,
and ensures management information is available to the appropriate governing
bodies in order to support a strong remuneration oversight and governance
practice.

 

Remuneration Review Committee

The RRC includes the co-Heads of Human Resources, Chief Risk Officer and General
Counsel.  This group considers  guidance and feedback from relevant department
heads where appropriate and is responsible for;

o



reviewing material changes to global remuneration practices and variable
incentive plans,

o



reviewing variable incentive plans in respect of conflicts of interest and/or
mitigation of excessive risk taking behaviours,

o



identification of Code Staff and individual remuneration decisions related to
this employee population,

o



adjustments to individual remuneration following an assessment of errors,
breaches, conduct and behaviours, and

o



review and consideration of any special remuneration arrangements for
individuals and/or teams.

The Company identifies Code Staff in accordance with applicable regulatory
requirements.  Regulatory requirements and any Company criteria applied to Code
Staff are reviewed on an annual basis.

 

Additional Remuneration Policies and Practices

 

Anti-avoidance and anti-hedging

 

Identified Code Staff are required to complete an annual attestation certifying
that they;

o



understand that they must act and make decisions within the risk appetite and
agreed policies of Janus Henderson, and

o



will adhere to the Company’s share trading policy which includes a prohibition
of personal hedging transactions.

 

Guaranteed bonus and buy out awards

 

The Company complies with the principles of the FCA Remuneration Code in
relation to guaranteed bonuses in that guaranteed variable remuneration is only
awarded in cases where:

·



it is exceptional;

·



it occurs in the context of hiring new staff;

·



the firm has a sound and strong capital base; and

·



it is limited to the first year of service.

 

Buying out deferred bonuses is permitted subject to, as far as possible, the
timing, delivery mechanism (i.e. shares or cash) and amounts paid out being set
to match the former arrangements (quantum and vesting schedule) including, where
relevant, applicable performance conditions associated with the forfeited
awards.

 

Picture 3 [jhg20181231ex10241e75a001.jpg]

--------------------------------------------------------------------------------